                 Case 18-13386-RAM         Doc 71     Filed 12/19/18     Page 1 of 2




     ORDERED in the Southern District of Florida on December 18, 2018.




                                                                 Robert A. Mark, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  In re:

   RAFAEL ANGEL GONZALEZ MENDOZA and                             Case No. 18-13386-RAM
   CARMEN CECILIA BALGUER PERAL,                                 Chapter 7

          Debtors.
   _________________________________________/

       ORDER GRANTING TRUSTEE’S MOTION TO APPROVE ABANDONMENT,
           DESTRUCTION, AND DISPOSAL OR TURNOVER OF CERTAIN
             PERSONAL PROPERTY AND FOR REIMBURSEMENT OF
                    REASONABLE RELATED EXPENSES

  THIS MATTER came before the Court upon Trustee’s Motion to Approve Abandonment,

  Destruction and Disposal or Turnover of Certain Personal Property and for Reimbursement of

  Reasonable Related Expenses (the “Motion”) [D.E. 67], and the Court, having reviewed the file,

  and the Motion; and the movant, by submitting this form of order, having represented that the

  Motion was served on all parties required by Local Rule 9013-1(D), that the 21-day response time

  provided by that rule has expired, that no one has filed, or served on the movant, a response to the
                Case 18-13386-RAM        Doc 71      Filed 12/19/18    Page 2 of 2




Motion, and that the form of order was attached as an exhibit to the Motion; and good cause having

been shown, does hereby

       ORDER and ADJUDGE that:

                  1.   The Motion is GRANTED.

                  2.   The Trustee is authorized to abandon the books, records and miscellaneous

       documents maintained by the Debtor (the “Records”), which are currently in the Trustee’s

       possession.

                  3.   The Trustee may proceed with the destruction and disposal of the Records

       and is further authorized to receive reimbursement of any reasonable expenses, not to

       exceed $500.00, for the destruction and disposal of any Records not retrieved by interested

       parties.

                                         #       #         #

Submitted by:

Joshua C. Kligler, Esq.
Florida Bar No. 69397
DUNN LAW, P.A.
Counsel for Marcia T. Dunn, Chapter 7 Trustee
555 N.E. 15th Street, Suite 934-A
Miami, Florida 33132
Joshua.kligler@dunnlawpa.com

Attorney Kligler is directed to serve copies of this Order upon all parties of record, and to file a
Certificate of Service with the Court confirming such service.




                                             Page 2 of 2
